Citation Nr: 1241419	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  05-20 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to June 28, 1993, for the grant of service connection for a duodenal ulcer with gastroesophageal reflux.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1977 to January 1983, and had active duty for training (ACDUTRA) from February 1976 to July 1976.  He also served in the Army Reserves. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2005 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the October 2005 rating decision, the RO denied the appellant's claims for entitlement to service connection for hearing loss and tinnitus.  In the July 2007 rating decision, the RO denied the appellant's claim for entitlement to an earlier effective date for service connection for duodenal ulcer with gastroesophageal reflux.

This case was previously before the Board.  Most recently, in September 2011, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  In regard to the appellant's earlier effective date claim and claim for entitlement to service connection for tinnitus, the Board finds that the RO substantially complied with the mandates of the September 2011 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).    

The Board notes that in an August 2008 VA Form 9, the appellant perfected an appeal of a July 2007 rating decision in which an earlier effective date for the grant of service connection for duodenal ulcer with gastroesophageal reflux was denied.  Thus, the issue is properly on appeal.

The Board notes that in correspondence received in May 2007, the appellant stated that he desires to withdraw his hearing request.  Thus, the hearing request is withdrawn.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1994 rating decision, the RO granted entitlement to service connection for duodenal ulcer with gastroesophageal reflux effective June 28, 1993, the date of the appellant's claim.  The appellant was notified of this decision, but did not submit a notice of disagreement within one year.  

2.  There has not been an allegation of CUE in the March 1994 rating decision.

3.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has tinnitus that is related to service.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the Board to grant an effective date prior to June 28, 1993, for the award of service connection for duodenal ulcer with gastroesophageal reflux.  38 U.S.C.A. §§ 5110, 5109A, 7105(c) (West 2002); 38 C.F.R. § 3.400 (2012).  

2.  Tinnitus was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims for an earlier effective date and entitlement to service connection for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a VCAA notice letter was issued in September 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A letter addressing the assignment of a disability rating and/or effective date, in the event of award of the benefit sought, was sent in March 2006.  Dingess/Hartman, 19 Vet. App. at 490.  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since the claim was readjudicated thereafter, and a statement of the case (SOC) was provided to the appellant in March 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  A May 2007 letter notified the appellant of the criteria for an earlier effective date.  

As to the appeal of the issue of entitlement to an effective date prior to June 28, 1993, for the grant of service connection for a duodenal ulcer with gastroesophageal reflux, VA has not duty of notice or assistance in this case, since it is the law, and not the facts, which is dispositive of the case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also VAOPGCPREC 5-2004 (June 23, 2004), which stated that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim for because undisputed facts render the claim ineligible for the claimed benefit. 

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  In the September 2011 remand, the Board requested that the AOJ obtain a copy of a DD Form 215 referenced in the service department's January 21, 1983, request.  The agency of original jurisdiction (AOJ) contacted the Defense Finance and Accounting Service (DFAS).  The DFAS responded that the appellant's dates for reserve service were August 1976 through September 1977, July 1983 through April 1984, and October 1977 through May 1979 and August 1979 through January 1983. The DFAS also sent copies of the appellant's leave and earning statements.  The appellant's service personnel records indicate that he served on active duty through January 1983.  The Board finds that the AOJ complied its duty to assist and the Board's September 2011 remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a July 2012 medical examination to obtain an opinion as to whether any tinnitus found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  The VA examiner did not address whether the appellant had tinnitus within one year of service as requested in the September 2011 remand.  However, the Board finds that the appellant's statements regarding having continuous symptoms of hearing loss since service are less than credible.  Thus, a VA opinion regarding whether the appellant had tinnitus within one year of service is not necessary.  Thus, the Board finds that a VA examination on that issue is not necessary.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Earlier Effective Date

The appellant claims that an earlier effective date is warranted for the grant of service connection for duodenal ulcer with gastroesophageal reflux.  In his March 2007 claim, the appellant indicated that he believed his benefits should have started when the disease was discovered.  He indicated that he thought he wanted the benefits to start in 1981 to 1982, during his period of service.

Service connection for duodenal ulcer with gastroesophageal reflux was granted in a March 1994 rating decision effective June 28, 1993, the date of the appellant's claim.  Notice of the grant of service connection was mailed to the appellant in March 1994.  A claimant has one year from the date of notice of a RO decision in which to submit a notice of disagreement. 38 U.S.C.A. § 7105(b).  If a notice of disagreement is not received within one year of the notice, the decision becomes final.  38 U.S.C.A. § 7105(c).  Within a year of the March 1994 rating decision, the appellant filed a claim for a total disability rating based on unemployability (TDIU) and an increased rating claim in August 1994.  However, at no time within a year from the date the appellant received notice of the grant of service connection did he express disagreement with the effective date assigned by the RO, nor did he express a desire for Board review.

In the absence of a timely notice of disagreement with the effective date, the March 1994 rating decision became final.  Final decisions can be revised in only two ways.  First, they can be reopened upon submission of new and material evidence.  Because the effective date for a grant based on new and material evidence can be no earlier than the date of application to reopen, reopening based on new and material evidence can never result in an earlier effective date.  38 U.S.C.A. § 5110(a) (West 2002); Leonard v. Nicholson, 405 F.3d 1338, 1337 (Fed. Cir. 2005).  The second route to an earlier effective date is through a successful claim of CUE in the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) (2012).  In this case, there has been no allegation of CUE in the March 1994 rating decision that awarded service connection for duodenal ulcer with gastroesophageal reflux.  

In an August 2007 notice of disagreement and August 2008 substantive appeal, the appellant indicated that he believed he was entitled to an earlier effective date because he was treated for a duodenal ulcer while on active duty from 1981 to 1982.  While the Board is sympathetic to the appellant's contentions, this case involves an attempt to make a free standing claim for an earlier effective date.  Such a claim is not legally permitted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board is required to note the finality of the March 1994 rating decision, and dismiss the appeal for an earlier effective date.  Id at 300.  Therefore, it is the law and not the evidence that is dispositive and the claim must be denied.  See generally Sabonis v. Brown, 6 Vet. App. 426 (1994) . 


III.  Tinnitus

Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Analysis

The appellant contends that he is entitled to service connection for tinnitus.  For the reasons that follow, the Board concludes that service connection is not warranted.

The evidence does not reflect that the appellant reported having tinnitus prior to service.  A July 1976 examination report reflects that the appellant's ears were normal.  In a July 1976 report of medical history, the appellant denied having hearing loss or eye, nose or throat trouble.  

A January 1981 service treatment record indicated the appellant complained of having an ear ache for five months.  A service treatment record dated in February with no year reflects that the appellant was a 25 year old with complaints of decreased hearing in the left ear with tinnitus.  A February 1981 service treatment record reflects that the appellant complained of decreased hearing in the left ear, sinus trouble, chest congestion and burning in the chest.  He was diagnosed with sinusitis and otitis media.  A March 1981 service treatment record indicated the appellant had sinus problems and complained that his left ear was plugged up.  A June 1981 service treatment record indicated the appellant's left ear was painful.  An October 1981 service treatment record reflects that the appellant was a 26 year old who complained of occasional dizziness and decreased hearing in the left ear.  He also complained of decreased smell and taste.  A January 1983 disposition form, signed by the appellant, reflects that he did not desire a separation medical examination.  

A July 2004 VA treatment record reflects that the appellant reported that he had experienced hearing loss in his right ear since service and denied that he had tinnitus.  A September 2004 VA treatment record indicates the appellant reported having right ear progressive hearing loss over the past twenty years since his time in service.  He did not indicate that he had tinnitus.
 
In his August 2005 claim, the appellant stated that he developed tinnitus while he was on active duty.  He stated that he was seen several times for the condition while he was on active duty and he still suffered from the condition.  

VA treatment records from October 2006 and March 2007 indicate the appellant's hearing test results were invalid.  The January 2006 VA treatment record indicated that the test results were inconsistent and did not appear to reflect the appellant's maximal effort.  There was poor interest reliability.  Test results were considered invalid and unreliable.  The audiologist noted that the appellant was just tested in January 2006 and admitted response were significantly different than admitted thresholds.  The March 2007 VA treatment record noted that the test results were inconsistent and did not appear to reflect the appellant's maximal effort.  The appellant was reinstructed and encouraged throughout testing with little improvement in his admitted responses.  There was poor interest reliability.  The audiologist noted that test results were considered invalid and unreliable and therefore were not reported.  The record notes that this was the second attempt to obtain reliable information from the appellant.  It was recommended that he not be rescheduled again for audiology testing.  The VA treatment records do not reflect that the appellant complained of tinnitus.

A June 2010 VA audiological evaluation report reflects that the test were results were inconsistent and did not appear to reflect the appellant's maximal effort.  The appellant was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor interest reliability.  The appellant was able to answer questions without problems well below the admitted thresholds.  The audiologist noted that the appellant most likely had some hearing loss, but not to the degree that he was admitting.  The audiologist noted that the appellant was just tested this past March and still exaggerated results significantly from the results obtained at that time.  

In an August 2010 VA audiological examination addendum opinion, the VA examiner noted that the appellant was recently tested in June 2010 and the results were deemed as exaggerated.  He also had a history of exaggerated test results.  The VA examiner found that due to the absence of a separation examination and the failure of the appellant to cooperate with testing procedures, her opinion was that the appellant's tinnitus was not as least as likely as not related to his military service.  As the August 2010 addendum opinion is based, primarily on the absence of a separation examination and not the appellant's statements, it is inadequate and has no probative value. 

The appellant was evaluated at a VA examination in July 2012 following the September 2011 Board remand.  The appellant reported having bilateral constant tinnitus.  The onset was "in the service."  He described the tinnitus as "ringing."  The July 2012 VA examiner noted that that the appellant's hearing test results were inconsistent and unreliable and did not appear to reflect the appellant's maximal effort.  The appellant stated that he served in the Army from 1979 through 1983.  He worked in a supply as a clerk where he was not routinely exposed to noise.  He stated that he was exposed to weaponry with the use of hearing protection during training exercises only.  He denied a history of civilian occupational noise exposure, stating he worked at the records center prior to entering the military.  He stated that he had never been employed since he was discharged from the military.  The appellant denied a history of civilian recreational noise exposure.    

The July 2012 VA examiner found that the appellant's tinnitus was not caused by or a result of military service.  The VA examiner stated that review of the records revealed that the appellant denied having tinnitus at his July 2004 hearing test for medical purposes.  The VA examiner acknowledged that the appellant was now reporting he had tinnitus and that it had been present since military service.  However, when conflicting reports are provided, the VA examiner stated that one must assume the first report is the most accurate.  The VA examiner noted that there was an extra layer of doubt cast on the appellant's situation given he had repeatedly misrepresented his hearing loss with three different providers on four different occasions.  Given all this information, the VA examiner stated that it was her opinion that the appellant's claimed tinnitus was not caused by or a result of military service.  The Board finds the July 2012 VA examination report to be probative.  The VA examiner provided a thorough rationale for her opinion and based it on a review of the evidence of record.  

Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant is capable of reporting a symptom capable of lay observation such as ringing in the ears.  As the appellant reported that he has tinnitus, the Board finds that the appellant has a current disability for VA purposes.

The appellant is also competent to report that he has had symptoms of tinnitus since service.  If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  The appellant is competent to report that he has had tinnitus since service.  As noted above, the appellant reported having tinnitus once in service, in the February 1981 service treatment record, the appellant reported having tinnitus.  Although the appellant told the July 2012 VA examiner that he had experienced tinnitus since service, the Board finds the appellant's assertion to be less than credible.  The July 2004 VA treatment record reflects that the appellant specifically denied having tinnitus.   Although the appellant was treated several times for hearing problems, there are no post-service medical records dated prior to the date of his claim indicating that he reported having tinnitus.  The appellant also had several invalid audiological evaluations in which the audiologists noted that the tests results were inconsistent and did not appear to be the appellant's maximal effort.  The test results were considered unreliable.  The June 2010 audiological evaluation report indicated the appellant was able to answer questions without problems well below the admitted thresholds.  The audiologist noted that the appellant most likely had some hearing loss, but not to the degree that he was admitting.  The appellant's exaggerated responses in his audiological evaluations do not support his general credibility in regard to his hearing.  Because the appellant denied having tinnitus in July 2004, prior to the date he filed his claim, the Board finds that the appellant's assertion of continuity of tinnitus from service to be less than credible.

Although the Board finds that the appellant's assertion of continuity of symptoms of tinnitus from service is less than credible, service connection may still be granted upon a showing of a nexus between the tinnitus and service.  The appellant was likely exposed to loud noise in service.  The appellant has contended that his tinnitus is related to service.  Although a lay person may be competent to report the etiology of a disability, tinnitus is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of tinnitus, the Board finds that the probative value of any such opinion is outweighed by that of the July 2012 examiner, who has more education, training and experience in evaluating the etiology of tinnitus than the appellant.  The VA examiner reviewed the appellant's claims folder and opined that the appellant's tinnitus was not caused by or a result of military service.  As noted above, as the VA examiner provided a rationale for the opinion and based the opinion on an examination, the Board finds the opinion to be probative.  Other than the appellant's statements, there is no evidence of a nexus between the appellant's tinnitus and service.  

The Board has also considered whether presumptive service connection for chronic disease is warranted for tinnitus.  Tinnitus, as an organic disease of the nervous system, will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  In order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of record does not establish any clinical manifestations of tinnitus within the applicable time period.  Additionally, as discussed above, the Board does not find the appellant's assertion of continuity of tinnitus from service to be credible.  There is also no objective evidence of record indicating the appellant had tinnitus within one year of service.  Inasmuch, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

In sum, the Board finds that a preponderance of the evidence is against the appellant's claim for service connection for tinnitus.  The Board finds the appellant's assertion of continuity of symptoms of tinnitus from service to be less than credible.  Although the appellant has asserted that his tinnitus is related to service, the Board finds the July 2012 VA examiner's opinion to be more probative.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date prior to June 28, 1993, for the grant of service connection for a duodenal ulcer with gastroesophageal reflux is dismissed.

Entitlement to service connection for tinnitus is denied.


REMAND

In the September 2011 remand, the Board requested that the claims file be sent to a VA audiologist for an opinion on whether it was at least as likely as not that hearing loss existed during service, within one year of service discharge, or was otherwise etiologically related to service, or was proximately due to or chronically worsened by a service-connected disability, to include a service-connected psychotic disorder, not otherwise specified.  

A February 1981 service treatment record reflects that the appellant complained of decreased hearing.  The assessment was questionable hearing loss.  In the September 2011 remand, the Board noted that a January 1982 service treatment record reflects complaints of decreased hearing in the left ear since 1979.  The appellant was evaluated at a VA examination in July 2012.  However, the VA examiner did not address the appellant's in-service complaints of hearing.  The VA examiner incorrectly stated that there were no reports in the appellant's active duty service treatment records regarding reduced hearing in his right ear.  The VA examiner also failed to address whether the appellant had hearing loss that at least as likely as not existed during service, within one year of service discharge, or was proximately due to or chronically worsened by a service-connected disability, to include service-connected psychotic disorder, not otherwise specified, as requested in the September 2011 remand.  

The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the July 2012 VA examiner did not address all of the questions requested by the Board and failed to address the appellant's complaints of decreased hearing in service, the Board finds that the VA opinion is inadequate and a new VA opinion is necessary.  

The June 2010 VA audiology evaluation reflects that the appellant's hearing was tested "this past March."  The VA examiner noted that the appellant exaggerated results significantly from the results obtained at that time.  The March 2010 VA treatment record with audiological test results does not appear to have been associated with the claims file.  Consequently, the Board requests the appellant's complete VA treatment records from March 2010 to present, including the March 2010 VA treatment record referenced by the June 2010 VA audiologist.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from March 2010 to present, including a March 2010 VA audiological test.  If no records are available, the claims folder must indicate this fact.

2.  Following completion of the above, provide the appellant's claims file to a VA audiologist to obtain an opinion as to the nature and etiology of the appellant's hearing loss.  The appellant should provide the following opinions:

* Whether the appellant has hearing loss in either ear that at least as likely as not (meaning likelihood of at least 50 percent) existed during service.

* Whether the appellant has hearing loss in either ear that at least as likely as not (meaning likelihood of at least 50 percent) existed within one year of discharge from service.

* Whether the appellant has hearing loss in either ear that is at least as likely as not (meaning likelihood of at least 50 percent) etiologically related to service.


* Whether the appellant has hearing loss in either ear that is at least as likely as not (meaning likelihood of at least 50 percent) proximately due to or chronically worsened by a service-connected disability, to include a service-connected psychotic disorder, not otherwise specified.

If the VA audiologist determines that an audiological examination is necessary such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


